Citation Nr: 0027906	
Decision Date: 10/23/00    Archive Date: 11/01/00	

DOCKET NO.  99-09 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private hospital care administered on 
October 21, 1998.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from November 1969 to 
November 1973.

This matter arises from a December 1998 decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Muskogee, Oklahoma, which denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  Without prior authorization from VA, the veteran received 
treatment at the emergency room of a private hospital on 
October 21, 1998, for what ultimately was diagnosed as 
noncardiac chest pain, likely the result of gastrointestinal 
or musculoskeletal origin.

2.  The veteran is rated permanently and totally disabled as 
a result of his service-connected post-traumatic stress 
disorder.

3.  The treatment received by the veteran at a private 
medical facility on October 21, 1998, was emergent in nature.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized private hospital care on October 21, 1998, have 
been met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. 
§ 17.120 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking payment or reimbursement for the cost 
of hospital care administered without prior VA authorization 
at a non-VA medical facility on October 21, 1998.  He 
contends that VA should indemnify him against the cost of 
medical expenses that he incurred as a result of such 
treatment because his emergency room admission was the result 
of a medical emergency, and because VA medical facilities 
were not otherwise reasonably available.

Reimbursement of medical expenses incurred as the result of 
treatment at a non-VA medical facility may be authorized when 
such care or services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health and the veteran receiving the treatment has a total 
disability that is permanent in nature, so long as other 
Federal medical facilities were not feasibly available at the 
time that the treatment was needed.  Parenthetically, Federal 
facilities are considered to not have been feasibly available 
when an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728(a); 38 C.F.R. § 17.120.  All of the foregoing 
requirements must be met before reimbursement can be 
authorized.  See Malone v. Gober, 10 Vet. App. 539, 542 
(1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  
Furthermore, a VA medical facility may be considered as not 
feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53 (1999).  

At the time that the veteran received private medical 
treatment at a non-VA medical facility on October 21, 1998, 
service connection was in effect for post-traumatic stress 
disorder that was evaluated as totally disabling.  The 
totally disabling nature of that disability also was 
considered to be permanent pursuant to a rating decision 
rendered in September 1992.  Prior to receiving the treatment 
in question, the veteran experienced chest pain that he 
believed to be symptomatic of a heart attack.  The nearest VA 
medical facility was approximately 50 miles away.  The 
veteran has emphasized that at the time, he believed that any 
delay in treatment for the chest pain that he was 
experiencing might have resulted in serious injury or even 
his death.

It is only in hindsight that VA now realizes that the chest 
pain experienced by the veteran was noncardiac in nature.  As 
the veteran and his representative have eloquently stated, it 
required a battery of tests conducted at the emergency room 
of a private medical facility to establish that the veteran 
was not, in fact, having a heart attack.

In view of the foregoing, the Board finds that all of the 
requirements of 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 have 
been met in this case.  The veteran has a service-connected 
disability considered to be total and permanent in nature, he 
experienced symptomatology in the form of constant chest pain 
that required immediate diagnosis and medical treatment, and 
VA or other Federal medical facilities were not feasibly 
available.  It would not have been reasonable, sound, wise, 
or practical for the veteran to have traveled 50 miles to the 
nearest VA medical facility for an evaluation to determine if 
he was in fact having a heart attack.  The hospital records 
reflect that the veteran presented to the emergency room at 
6:50 a.m., with substernal chest pain that began between 3 
and 4 a.m.  It is evident that the  evaluation was performed 
to rule out a myocardial infarction; it included a chest X-
ray, an electrocardiogram, and cardiac enzymes.  As such, the 
Board finds that the veteran is entitled to payment or 
reimbursement of the cost of the medical care that he 
received at a private medical facility on October 21, 1998, 
for the chest pains that he experienced, notwithstanding 
that, in hindsight, the symptomatology experienced by the 
veteran was attributable to nonlife-threatening causes.








ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized non-VA emergency room medical care administered 
on October 21, 1998, is granted.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 

